 

 

Exhibit 10.3

 

WILLIS TOWERS WATSON
SEVERANCE AND CHANGE IN CONTROL PAY PLAN FOR NON-US EXECUTIVES

(Adopted March 8, 2020 and as amended June 5, 2020)

 

The purpose of the Willis Towers Watson Public Limited Company Severance and
Change in Control Pay Plan for Non-US Executives, as amended from time to time
(the “Plan”), is to better provide for the retention of key executives through
providing them with a higher degree of financial security, on the terms and
conditions hereinafter stated.

 

Article I

Definitions

Section 1.01As used in this Plan, the following terms shall have the respective
meanings set forth below:

(a)“409A CIC” shall have the meaning ascribed to such term in Section 4.04 of
the Plan.

(b)“Accountants” shall have the meaning ascribed to such term in Section 6.04 of
the Plan.

(c)“AFR” shall have the meaning ascribed to such term in Section 6.05 of the
Plan.

(d)“Beneficial Owner” shall have the meaning set forth in Rule 13d‑3 under the
Exchange Act.

(e)“Board” means the Board of Directors of WTW.

(f)“Bonus” means the annual bonuses payable pursuant to the Company’s Annual
Incentive Plan or such other plan that provides for the payment of annual
incentive bonuses as may be, from time to time, authorized by the Board or the
Compensation Committee.  

(g)“Cause” means: the Participant’s (i) gross or chronic neglect or negligence
in the performance of the Participant’s employment duties with respect to the
Company or its Subsidiaries having been provided reasonable notice of such
neglect or negligence and a period of at least ten (10) days after the
Participant’s receipt of such notice to cure and/or correct such performance
neglect or negligence, (ii) willful misconduct in connection with the
Participant’s employment which is injurious to the Company or its Subsidiaries
(willful misconduct shall be understood to include, but not be limited to, any
breach of the duty of loyalty owed by the Participant to the Company or its
Subsidiaries), (iii) conviction of any criminal act (other than minor road
traffic violations not involving imprisonment), (iv) breach of any of the
Participant’s restrictive covenants and other obligations as provided in the
Participant’s employment agreement (if any), or any other non-compete agreement
and/or confidentiality agreement entered into between the Participant and the
Company or any of its Subsidiaries (other than an insubstantial, inadvertent and
non-recurring breach), or (v) material violation of any written Company policy

1



--------------------------------------------------------------------------------

 

after reasonable notice and an opportunity to cure such violation within ten
(10) days after the Participant’s receipt of such notice.  

(h)“Change in Control” means:

(i) the acquisition (whether by purchase, merger, consolidation, combination or
other similar transaction) of ownership, directly or indirectly, beneficially or
of record, by any Person or group of Persons of the Ordinary Shares representing
more than 50% of the aggregate voting power represented by the issued and
outstanding Ordinary Shares; or

(ii)occupation of a majority of the Board (other than vacant seats) by Persons
who were neither (A) nominated by the Board nor (B) appointed by members of the
Board so nominated; or

(iii)the consummation of a sale or other disposition of all or substantially all
of WTW’s assets in any single transaction or series of related transactions.

For the avoidance of doubt, a transaction shall not constitute a Change in
Control (x) if effected for the purpose of changing the place of incorporation
or form of organization of the ultimate parent entity of the WTW or its
Subsidiaries (including where WTW is succeeded by an issuer incorporated under
the laws of another state, country or foreign government for such purpose and
whether or not WTW remains in existence following such transaction) and
(y) where all or substantially all of the Person(s) who are the beneficial
owners of the outstanding voting securities of WTW immediately prior to such
transaction will beneficially own, directly or indirectly, all or substantially
all of the combined voting power of the outstanding voting securities entitled
to vote generally in the election of directors of the ultimate parent entity
resulting from such transaction in substantially the same proportions as their
ownership, immediately prior to such transaction, of such outstanding securities
of WTW.

(i)“CIC Period” means the period of time beginning on the date that is six (6)
months prior to a Change in Control and ending on the date that is twenty-four
(24) months following such Change in Control.

(j)“Code” means the Internal Revenue Code of 1986, as amended (references to the
Code and provisions that include such Code Section references shall apply only
to the extent a Participant is subject to taxation in the United States or a
political subdivision thereof.).

(k)“Company” means WTW or, if different, the employing entity.  

(l)“Company Change” means any merger, consolidation or corporate reorganization
of WTW or the Company, including, for the avoidance of any doubt, a Change in
Control.

(m)“Compensation Committee” means the Compensation Committee of the Board.

(n)“Date of Termination” means the date on which a Participant’s employment by
the Company and its Subsidiaries terminates.  

2



--------------------------------------------------------------------------------

 

(o)“Dodd – Frank Act” means the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

(p)“Eligible Executive” means an employee of the Company or any Subsidiary who
is considered a Section 16 officer within the meaning of the Exchange Act.

(q)“EIP” means the Willis Towers Watson Public Limited Company 2012 Equity
Incentive Plan, as amended from time to time, or any successor plan thereto.

(r)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(s)“Excise Tax” means the excise tax imposed by Section 4999 of the Code .

(t)“Good Reason” means that one or more of the following events has occurred
without the Participant’s written consent: (i) a material adverse diminution in
the Participant’s position, authority or responsibilities or the assignment to
Participant of duties or responsibilities which are materially inconsistent with
the Participant’s position; provided, that, a material diminution in the
foregoing shall not be deemed to have occurred solely as a result of the
occurrence of a Change in Control or WTW ceasing to be a public company, so long
as the position, authority or responsibilities of the Participant with WTW (or
the Subsidiary employing the Participant) (the “Employer”) or any successor is
not otherwise materially diminished, (ii) a material reduction in the
Participant’s monthly base salary or target annual incentive plan percentage; or
(iii) the Participant is required to relocate the Participant’s office outside a
radius of fifty (50) miles from the Participant’s current office location.  The
Participant may not resign or otherwise terminate the Participant’s employment
for any reason set forth above as Good Reason unless the Participant first
notifies the Employer in writing describing such Good Reason within ninety (90)
days of the first occurrence of such circumstances, and, thereafter, such Good
Reason is not corrected by the Employer within thirty (30) days of the
Participant’s written notice of such Good Reason, and the Participant actually
terminates employment within ninety (90) days following the expiration of the
Employer’s 30-day cure period described above.

(u)“Involuntary Termination” means a termination of the Participant’s employment
by the Company other than for Cause and other than as a result of the
Participant’s death or permanent disability.

(v)“LTI Award” means an award covering the Ordinary Shares granted under the
EIP.

(w)“LTI Award Agreement” means the form of award agreement evidencing, and
governing the terms of, an LTI Award.

(x)“Non-CIC Period” means the period prior to or following a CIC Period.

(y)“Nonqualifying Termination” means a termination of the Participant’s
employment other than a Qualifying Termination.

(z)“Notification Letter” shall have the meaning ascribed to such term in Section
2.01 of the Plan.

3



--------------------------------------------------------------------------------

 

(aa)“Ordinary Shares” means the ordinary shares of WTW, with a nominal value of
$0.000304635 per Share.

(bb)“Participant” means any Eligible Executive who is selected to be a
participant in the Plan by action of the Compensation Committee as specified
herein.

(cc)“Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) WTW, the Company or any of its Subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
WTW or any of its Subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the shareholders of WTW in substantially the
same proportions as their ownership of shares of WTW.

(dd)“Plan Administrator” means the Company, acting through the Compensation
Committee or another duly constituted committee of members of the Board, or any
Person to whom the Plan Administrator has delegated, in writing, any authority
or responsibility with respect to the Plan, but only to the extent of such
delegation.

(ee)“Qualifying Termination” means (i) an Involuntary Termination, or (ii) a
termination of the Participant’s employment as a result of a resignation by the
Employee for Good Reason.

(ff)“Recoupment Rules” means WTW’s Compensation Recoupment Policy, as amended
from time to time, or the rules or regulations promulgated under the Dodd-Frank
Act or by any stock exchange on which WTW’s securities are listed.

(gg)“Release” means the form of waiver and release of claims that is provided by
the Plan Administrator.

(hh)“Separation from Service” means a “separation from service” within the
meaning of Section 409A of the Code.

(ii)“Subsidiary” means any corporation or other entity in which WTW, or the
Company, as applicable, has a direct or indirect ownership interest of fifty
(50)% or more of the total combined voting power of the then outstanding
securities of such corporation or other entity.

(jj)“Target Bonus Amount” means, with respect to any Year, the Participant’s
target Bonus for such Year based upon the Company’s forecasted operational plan.
 

(kk)“WTW” the Willis Towers Watson Public Limited Company, a corporation
organized under the laws of Ireland, and any successor corporation thereto.

(ll)“Year” means the fiscal year of the Company.

4



--------------------------------------------------------------------------------

 

Article II

PARTICIPATION

Section 2.01Participation in the Plan. The Compensation Committee may designate
any Eligible Executive to be a Participant.  Promptly following such
designation, each Participant shall be notified of his or her participation in a
formal communication from the Compensation Committee or the Company (a
“Notification Letter”).  Participation in the Plan shall be determined in the
Compensation Committee’s sole discretion.  Each Eligible Executive shall become
a Participant on the date the Eligible Executive signs and properly returns the
Notification Letter.  Participation in the Plan means that the severance
payments and benefits under the Plan supersede and replace any previously
offered or agreed payments or benefits (including non-monetary) in the nature of
severance, howsoever arising.  Once participation in the Plan has commenced, a
Participant shall remain a Participant until the first to occur of (i) a
Nonqualifying Termination and (ii) the completion of the delivery of all
benefits under the Plan following the termination of his or her employment under
circumstances giving rise to a right to such benefits.

Section 2.02Benefits Eligibility. A Participant shall become entitled to
benefits under the Plan in the event he or she experiences a Qualifying
Termination, provided that all of the conditions set forth in Section 2.03 are
satisfied in the case of a Qualifying Termination, and provided further that any
benefits or severance entitlements provided to a Participant under this Plan
shall be offset as contemplated under Section 2.05.

Section 2.03Conditions.

(a)As a condition precedent to entitlement of each Participant to benefits under
Section 3.01(b) of the Plan, the Participant agrees to each of the following:

(i)The Participant shall have executed, within fifteen (15) days following the
Participant’s Date of Termination, a Release;

(ii)The Participant agrees to execute a resignation letter stating that
effective as of the Participant’s Date of Termination, or such earlier date as
required or requested by the Company, the Participant resigns as any officer or
director position with the Company or any of its Subsidiaries of which he or she
is a member and/or to which he or she has been appointed;

(iii)The Participant shall return to the Company all property of the Company (or
Subsidiary) in the possession of the Participant (or of a person controlled by
the Participant); and

(iv)The Participant shall reasonably cooperate with the Company to complete the
transition of matters with which the Participant is familiar or responsible to
other executives or employees and to make himself or herself reasonably
available to answer questions or assist in matters which may require attention
after the Participant’s Date of Termination.

(v)The Participant shall have executed, as of the date participation in this
Plan by the Participant becomes effective, a consent in the form provided by the

5



--------------------------------------------------------------------------------

 

Company pursuant to which the Participant shall acknowledge and agree to waive
any and all rights to any severance payments or benefits to which the
Participant may be entitled to under any other agreement, policy or other
arrangements other than as contemplated in this Plan and to offset the severance
benefits payable under the Plan by any severance benefits payable under any
statute or other law.

(b)As a condition precedent to entitlement of each Participant to benefits under
Sections 3.02(b) and (c) of the Plan, the Participant agrees to complete the
requirements of Section 2.03(a)(ii)-(iv) above.

Section 2.04A Participant shall not be required to mitigate the amount of any
payment or benefit provided for in the Plan by seeking other employment or
otherwise and, except as provided in Section 3.01(c), no such payment or benefit
shall be offset or reduced by the amount of any compensation or benefits
provided to the Participant in any subsequent employment.

Section 2.05The severance payments and benefits under the Plan to a Participant
are intended to constitute the exclusive payments and benefits in the nature of
severance or termination pay that shall be due to a Participant upon termination
of his or her employment and to supersede any previously offered or agreed
payments or benefits (including non-monetary) in the nature of severance,
howsoever arising.  Without limiting any of the foregoing, the severance
payments and benefits under the Plan shall be in lieu of (or offset by)
severance benefits or entitlements, termination indemnities, pay in lieu of
notice, or the like provided under any of the Participant’s other agreements,
plans, practices or arrangements with the Company or a Subsidiary.  The
severance payments and benefits to which a Participant is otherwise entitled
shall be further reduced (but not below zero) by any payments or benefits to
which the Participant may be entitled under any statute or other law. Any
reductions in payments or benefits shall be made in a manner that complies with
Section 409A of the Code.  For the avoidance of doubt, there shall be no
duplication of benefits under the Plan or otherwise.

Article III

Termination Benefits

Section 3.01Involuntary Termination During Non-CIC Period. If, during a Non-CIC
Period, the employment of a Participant terminates as a result of an Involuntary
Termination, then, subject to the terms of the Plan, the Participant shall be
entitled to the following (which, to the extent payable directly to the
Participant, shall be payable in accordance with Article IV):  

(a)The payment of (A) the Participant’s earned and unpaid base salary and
contractual benefits from the Company and its Subsidiaries through the Date of
Termination, (B)  any outstanding Bonus for which (i) the performance period
applicable to the Bonus has been completed and (ii) the Compensation Committee
has determined that the payment for the Bonus is due and owing with respect to
the Participant, (C) any paid time off pay that is accrued and unused as of the
Date of Termination, and (D) any unreimbursed expenses properly incurred by the
Participant in accordance with the Company’s business expense reimbursement
policy;

(b)an amount equal to the sum of (A) twelve (12) months of base salary
calculated using the Participant’s base salary as of the Date of Termination,
and (B) Participant’s Target

6



--------------------------------------------------------------------------------

 

Bonus Amount for the Year in which the Participant’s Date of Termination occurs,
to be paid in twelve (12) equal monthly installments in accordance with Article
IV; and

(c)the Participant shall be entitled to such benefits under his or her
outstanding LTI Awards as may be provided under the applicable LTI Award
Agreement.

Section 3.02Qualifying Termination During CIC Period.  If, during the CIC
Period, the employment of the Participant terminates as a result of Qualifying
Termination, then, subject to the terms of the Plan, the Participant shall be
entitled to the following (which, to the extent payable directly to the
Participant, shall be payable in accordance with Article IV):

(a)The payment of (A) the Participant’s earned and unpaid base salary and
contractual benefits from the Company and its Subsidiaries through the Date of
Termination, (B) any outstanding Bonus for which (i) the performance period
applicable to the Bonus has been completed and (ii) the Compensation Committee
makes a determination that Bonuses are payable generally to participants based
on the attainment level of Company performance goals, (C) any paid time off pay
that is accrued and unused as of the Date of Termination, and (D) any
unreimbursed expenses properly incurred by the Participant in accordance with
the Company’s business expense reimbursement policy;  

(b)a pro-rata portion of the Bonus payable for the Year in which the Date of
Termination occurs, calculated by multiplying the amount of the Bonus that is
determined to be payable based on the actual attainment level, by a fraction,
the numerator of which is the number of months the Participant was employed
during the Year in which the Date of Termination occurs and the denominator of
which is 12;

(c)a lump-sum cash amount equal to the sum of (A) twenty-four (24) months of
base salary calculated using the Participant’s highest monthly rate of base
salary during the twelve (12) month period immediately preceding the Date of
Termination, or if greater, immediately preceding the Change in Control in the
case of a Qualifying Termination occurring on a date that follows a Change in
Control, and (B) two (2) times the Participant’s Target Bonus Amount for the
Year in which the Date of Termination occurs, or if greater, for the Year in
which the Change in Control occurs in the case of a Qualifying Termination
occurring on a date that follows a Change in Control, provided that the amount
contemplated under this Section 3.02(c) shall be reduced by any amounts payable
under Section 3.01(b); and

(d)the Participant shall be entitled to such benefits under his or her
outstanding LTI Awards as may be provided under the applicable LTI Award
Agreement.

Article IV

Form and Time of Payment

Section 4.01The payments and amounts contemplated under Sections 3.01(a) and
3.02(a) shall be made as of the Date of Termination (and, in the event of the
amounts contemplated under Section 3.01(a)(B) and 3.02(a)(B), at the time that
such Bonuses are generally payable to all participants).

7



--------------------------------------------------------------------------------

 

Section 4.02The monthly installments contemplated under Section 3.01(b) shall
begin on the sixtieth (60th) day after the Participant’s Date of Termination,
provided that the Participant shall have executed the Release and the revocation
period will have expired within such sixty (60) day period.

Section 4.03The payment contemplated under Section 3.02(b) shall be made at the
time that such Bonuses are generally payable to all participants and in any
event prior to March 15th of the calendar year following the end of the Year in
which the Date of Termination occurs.

Section 4.04The lump sum payment contemplated under Section 3.02(c) shall be
made on the sixtieth (60th) day after the later of the Participant’s Date of
Termination and the date of the Change in Control. Notwithstanding the
foregoing, if the amount contemplated under Section 3.02(c) constitutes deferred
compensation subject to Section 409A of the Code, then if the (i) Change in
Control does not constitute a “change in control event” within the meaning of
the Treasury Regulations promulgated under Section 409A of the Code (a “409A
CIC”), the amount contemplated under Section 3.02(c) shall instead be paid (or
continue to be paid, as applicable) in installments in accordance with Section
4.02 (with the amount of installments that continue to be paid upon a Change in
Control where installments have already commenced pursuant to Section 3.01(b)
increased in equal amounts to reflect the amount payable under Section 3.02(c));
or (ii) Date of Termination occurs prior to a Change in Control and the Change
in Control constitutes a 409A CIC, then the amount contemplated under Section
3.02(c) shall be paid in accordance with the first sentence of this Section
4.04, but it shall be reduced by the aggregate amount payable pursuant to
Section 3.01(b) and the amounts payable pursuant to Section 3.01(b) will
continue be paid in accordance with Section 4.02.

Section 4.05Anything in this Plan to the contrary notwithstanding, no amount
payable on a date or within a period that is by reference to a Participant’s
termination of employment under Article III hereof that is nonqualified deferred
compensation subject to Section 409A of the Code shall be paid unless the
Participant experiences a Separation from Service, and if the Participant is a
“specified employee” within the meaning of Section 409A of the Code as of the
date of the Separation from Service (as determined in accordance with the
methodology established by the Company as in effect on the Date of Termination),
shall instead be paid with interest on any delayed payment at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code, to the
Participant on the first business day that immediately follows the earlier of
(i) the date that is six months following the date of the Participant’s
Separation from Service or (ii) the date of the Participant’s death, to the
extent such delayed payment is otherwise required in order to avoid a prohibited
distribution under Section 409A(a)(2) of the Code, or any successor provision
thereto.  

Article V

amendment of Plan

Section 5.01This Plan may be amended at the sole discretion of the Board or
Compensation Committee, provided that the Board, or Compensation Committee, as
applicable, shall provide written notice to the Participant no less than one
year prior to any amendment that materially and adversely impacts the right of a
Participant under the Plan, and provided further that the Plan shall not be
amended once WTW enters into a definite binding agreement, the consummation of
which would result in the occurrence of a Change in Control.

8



--------------------------------------------------------------------------------

 

Article VI

Federal Excise Tax Under Section 4999 of the Code

Section 6.01In the event that the benefits provided for in this Plan (together
with any other benefits or amounts payable or provided to a Participant)
otherwise constitute “parachute payments” within the meaning of Section 280G of
the Code and would, but for this Article VI be subject to the Excise Tax, then
the Participant’s benefits under this Plan (together with any other benefits or
amounts payable or provided to such Participant) shall be either: (i) delivered
in full, or (ii) delivered as to such lesser extent as would result in no
portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by the Participant on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.  In
the event of a reduction of benefits hereunder, the Accountants (as defined
below) shall determine which benefits shall be reduced, in accordance with
Section 6.02 hereof, so as to achieve the principle set forth in the preceding
sentence.  In no event shall the foregoing be interpreted or administered so as
to result in an acceleration of payment or further deferral of payment of any
amounts (whether under this Plan or any other arrangement) in violation of
Section 409A.

Section 6.02Any reduction in the Participant’s benefits under this Plan and/or
otherwise payable or provided to such Participant shall be made as follows:

(a)first, payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first;

(b)second, payments due in respect of any equity valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable or deliverable last reduced first;

(c)third, payments that are payable in cash that are valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24 will be reduced (if
necessary, to zero), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24);

(d)fourth, payments due in respect of any equity valued at less than full value
under Treasury Regulation Section 1.280G-1, Q&A 24 will be reduced (if
necessary, to zero), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24); and

(e)fifth, all other non-cash benefits will be reduced pro-rata.

Section 6.03In each case, the amounts of the payments and benefits shall be
reduced in the inverse order of their originally scheduled dates of payment or
vesting, as applicable, and shall be so reduced only to the extent necessary to
achieve the reductions contemplated under Section 6.01.

9



--------------------------------------------------------------------------------

 

Section 6.04Unless WTW and the Participant otherwise agree in writing, all
determinations required to be made under this Article VI, including the manner
and amount of any reduction in the Participant’s benefits under this Plan, and
the assumptions to be utilized in arriving at such determinations, shall be
promptly determined and reported in writing to WTW and the Participant by the
independent public accountants or other independent advisors selected by WTW
that are not serving as the accountants or auditors for the individual, entity
or group effecting the Change in Control (the “Accountants”), and all such
computation and determinations shall be conclusive and binding upon the
Participant and WTW.  All fees and expenses of the Accountants shall be borne
solely by WTW, and WTW shall enter into any agreement requested by the
Accountants in connection with the performance of the services hereunder.  For
purposes of making the calculations required by this Article VI, the Accountants
may make reasonable assumptions and approximations concerning the application of
Sections 280G and 4999 of the Code.  WTWand the Participant shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request to make a determination under this Article VI.

Section 6.05As expressly permitted by Q/A #32 of the Treasury Regulations under
Code Section 280G, with respect to performing any present value calculations
that are required in connection with this Article VI, the Participant and WTW
each affirmatively elect to utilize the Applicable Federal Rates (“AFR”) that
are in effect as of the date this Plan is adopted and the Accountants shall
therefore use such AFR in their determinations and calculations.

Article VII

Plan administration

Section 7.01The Plan Administrator will administer the Plan and may interpret
the Plan, prescribe, amend and rescind rules and regulations under the Plan and
make all other determinations necessary or advisable for the administration of
the Plan, subject to all of the provisions of the Plan.

Section 7.02The Plan Administrator may delegate any of its duties hereunder to
such person or persons from time to time as it may designate.

Section 7.03The Plan Administrator is empowered, on behalf of the Plan, to
engage accountants, legal counsel and such other personnel as it deems necessary
or advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator will be limited
to the specified services and duties for which they are engaged, and such
persons will have no other duties, obligations or responsibilities under the
Plan. Such persons will exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
will be borne by the Company.

Section 7.04Following the occurrence of a Change in Control, WTW may not remove
from office the individual or individuals who served as Plan Administrator
immediately prior to the Change in Control; provided, however, if any such
individual ceases to be affiliated with WTW, WTW may appoint another individual
or individuals as Plan Administrator so long as the substitute Plan
Administrator consists solely of an individual or individuals who (a) were
officers of WTW immediately prior to the Change in Control, (b) were directors
of WTW immediately prior to the Change in Control and are not affiliated with
the acquiring entity in the Change in

10



--------------------------------------------------------------------------------

 

Control or (c) were selected or approved in writing by an officer or director
described in clause (a) or (b).

Article VIII

MISCELLANEOUS PROVISIONS

Section 8.01Withholding Taxes.  The Company may withhold from all payments due
to the Participant (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

Section 8.02Scope of Benefits under Plan.  Nothing in this Plan shall be deemed
to entitle the Participant to continued employment with the Company or its
Subsidiaries; provided, however, that notwithstanding anything herein to the
contrary, any termination of the Participant’s employment shall be subject to
all of the benefit and payment provisions of this Plan.  

Section 8.03Successors’ Binding Obligation.

(a)This Plan shall not be terminated by any Company Change or transfer of
assets. In the event of any Company Change or transfer of assets, the provisions
of this Plan shall be binding upon the surviving or resulting corporation or any
person or entity to which the assets of the Company are transferred.  

(b)The Company agrees that concurrently with any Company Change or transfer of
assets, it will cause any successor or transferee unconditionally to assume by
written instrument delivered to the Participant (or his beneficiary or estate)
all of the obligations of the Company hereunder. Failure of the Company to
obtain such assumption prior to the effectiveness of any such Company Change or
transfer of assets that results in a Change in Control shall constitute Good
Reason hereunder and shall entitle the Participant to compensation and other
benefits from the Company in the same amount and on the same terms as the
Participant would be entitled hereunder if the Participant’s employment were
terminated in connection with a Change in Control other than by reason of a
Nonqualifying Termination. For purposes of implementing the foregoing, the date
on which any such Company Change or transfer of assets becomes effective shall
be deemed the date Good Reason occurs, and the Participant may terminate
employment for Good Reason on or following such date.

(c)The rights under this Plan shall inure to the benefit of and be enforceable
by the Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Participant shall die while any amounts would be payable to the Participant
hereunder had the Participant continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to such person or persons appointed in writing by the Participant to
receive such amounts or, if no person is so appointed, to the Participant’s
estate.

Section 8.04Compensation Recoupment. Pursuant to the Dodd-Frank Act, the
benefits provided for in this Plan shall not be deemed fully earned or vested,
even if paid or distributed to the Participant, if the amount payable under
Article III or any portion thereof is deemed incentive compensation and subject
to recovery, or “clawback” by WTW pursuant to the provisions of the Dodd-Frank
Act and any Recoupment Rules. In addition, the Participant hereby acknowledges

11



--------------------------------------------------------------------------------

 

that this Plan may be amended as necessary and/or shall be subject to any
recoupment policies adopted by WTW to comply with the requirements and/or
limitations under the Dodd-Frank Act and any Recoupment Rules, or any other
federal or stock exchange requirements, including by expressly permitting (or,
if applicable, requiring) WTW to revoke, recover and/or clawback the benefits
provided herein. 

Section 8.05Notice.

(a)For purposes of this Plan, all notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered by hand or overnight courier or three (3) days after
deposit in the United States mail, registered and return receipt requested,
postage prepaid, addressed as follows:

 

If to the Participant:

 

To the most recent address of the Participant set forth in the personnel records
of the Company

 

If to the Company:

 

Willis Towers Watson Public Limited Company

c/o Office of the General Counsel

200 Liberty Street, 7th Floor

New York,  NY 10281

Attention: General Counsel

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt. Alternatively, notice may be deemed to have been
delivered when sent by facsimile to a location provided by the other party
hereto.

 

(b)A written notice of the Participant’s Date of Termination by the Company or
the Participant, as the case may be, to the other, shall (i) indicate the
specific termination provision in this Plan relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Participant’s employment under the
provision so indicated and (iii) specify the Date of Termination.   The failure
by the Participant or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Participant or the Company hereunder or preclude the
Participant or the Company from asserting such fact or circumstance in enforcing
the Participant’s or the Company’s rights hereunder.  

Section 8.06Employment with Subsidiaries. Employment with the Company for
purposes of this Plan shall include employment with any Subsidiary.  

Section 8.07Governing Law; Validity. The interpretation, construction and
performance of the provisions of this Plan shall be governed by and construed
and enforced in accordance with the internal laws of the jurisdiction in which
the Participant is regularly payrolled

12



--------------------------------------------------------------------------------

 

without regard to the principle of conflicts of laws. The invalidity or
unenforceability of any provision of this Plan shall not affect the validity or
enforceability of any other provision of this Plan, which other provisions shall
remain in full force and effect.  

Section 8.08Waiver. No provision of this Plan may be waived unless such waiver
is agreed to in writing and signed by the Participant and by a duly authorized
officer of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Plan to be performed by such other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Failure by the Participant or the Company to insist
upon strict compliance with any provision of this Plan or to assert any right
the Participant or the Company may have hereunder shall not be deemed to be a
waiver of such provision or right or any other provision or right of this Plan.

Section 8.09Limitations on Assignment.  Except as otherwise provided herein or
by law, no right or interest of any Eligible Executive under the Plan will be
assignable or transferable, in whole or in part, either directly or by operation
of law or otherwise, including without limitation by execution, levy,
garnishment, attachment, pledge or in any manner; no attempted assignment or
transfer thereof will be effective; and no third party creditors of an Eligible
Executive will have any right or interest in any Eligible Executive’s rights or
interests under the Plan. When a payment is due under this Plan to a severed
employee who is unable to care for his or her affairs or dies after accruing
benefit rights under the Plan, payment may be made directly to his or her legal
guardian or personal representative, executor or estate administrator, as the
case may be.

Section 8.10Code Section 409A.  It is intended that this Plan shall comply with
the provisions of Section 409A of the Code, and the Plan shall be interpreted
and administered in a manner consistent with this intent.  The Company reserves
the right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan to ensure that all payments
are made in a manner that complies with Section 409A of the Code (including,
without limitation, the avoidance of penalties thereunder) to the extent
permitted under Section 409A of the Code; provided, however, that the Company is
under no obligation to make such amendment or modification and makes no
representations that the payments hereunder will be exempt from any penalties
that may apply under Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to this Plan.  Nothing in this
Plan shall provide a basis for any person to take action against the Company or
any affiliate thereof based on matters covered by Section 409A of the Code,
including the tax treatment of any amount paid under the Plan, and neither the
Company nor any of its affiliates shall under any circumstances have any
liability to the Participant or the Participant’s estate or any other party for
any taxes, penalties or interest due on amounts paid or payable under this Plan,
including taxes, penalties or interest imposed under Section 409A of the Code.

Section 8.11Unfunded Plan. The Plan will not be required to be funded unless
such funding is authorized by the Board in its sole discretion. Regardless of
whether the Plan is funded, no Eligible Executive will have any right to, or
interest in, any assets of WTW or the Company which may be applied by WTW or the
Company, as applicable, to the payment of benefits or other rights under this
Plan.

 

13



--------------------------------------------------------------------------------

 

 

14

